STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

MARIA A. FINLEY AS EXECUTOR NO. 2022 CW 0906
FOR THE ESTATE OF GARRETT

JOSEPH CLAYBOURN AND ON

BEHALF OF THE ESTATE OF THE

DECEDENT GARRETT JOSEPH

CLAYBOURN

VERSUS

FRANCIS ELIZABETH CLAYBOURN, SEPTEMBER 26, 2022
RICHARD J. DODSON, KENNETH

H. HOOKS, III, DODSON &

HOOKS, APLC, KIM L. BROOKS,

AND THE BROOKS & BROOKS LAW

 

FIRM

In Re: Maria A. Finley, applying for supervisory writs, 19th
Judicial District Court, Parish of East Baton Rouge,
No. 716588.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT GRANTED WITH ORDER. The district court’s June 24,
2022 judgment is a final, appealable judgment. See La. Code
Civ. P. art. 1915. Thus, the writ application is granted for
the limited purpose of remanding this matter to the district
court with instructions to grant an appeal to the plaintiff,
pursuant to the notice of intent to seek supervisory writs filed
on July 25, 2022. See In re Howard, 541 So.2d 195 (La. 1989)
per curiam). In the event plaintiff seeks to appeal the
district court’s judgment, she shall submit a new order for
appeal to the district court within fifteen days of this court’s
order. Additionally, a copy of this court’s order is to be
included in the appellate record.

MRT

WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

A.Sa))

DEPUTY CLERK OF COURT
FOR THE COURT